Berdon, J.,
dissenting.
The constancy of accusation rule, as applied in Connecticut, raises serious constitutional questions under the state and federal rights to confrontation. See C. Tait & J. LaPlante, Connecticut Evidence (2d Ed. 1988) § 11.22.1. I would reach this important issue.
The court fails to analyze the issue, stating that the second prong of State v. Golding, 213 Conn. 233, 567 A.2d 823 (1989), has not been met. This prong requires that the claim be “of constitutional magnitude alleging the violation of a fundamental right . . . .’’Id., 239. Of course, the right of the defendant to confront witnesses against him is a fundamental right under the sixth amendment to the United States constitution and article first, § 8, of the constitution of Connecticut.
Accordingly, I respectfully dissent.